Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

1.     The relative nature of “hard segments” of the instant claims has been considered.  The terms “hard segments” and “soft segments” has an established meaning in the polyurethane arts.  See the instant specification, page 21, lines 20-23.  This description is consistent with the hard segment description found throughout the polyurethane prior art which discusses the hard and soft segments of polyurethanes.  There exists a large number of such references such that the instantly claimed “hard segment” is taken to be an established term in the polyurethane arts.  The equation of the instant specification, page 3, lines 10-15 is also described in US Pat. No. 8507633 Henze et al., which is the English equivalent of WO 2007/118827.  “[R]igid” of that equation of the Henze US patent is probably more appropriately “hard”, noting “hart” of “Hartphasenanteil” of the WO document which translates to “hard”.  In any event, “hard” and “rigid” are equivalent for the purposes of the segments within the polyurethane.  The instant specification therefore adequately defines what is intended by the instantly claimed hard segments.

Rejections


2.      35 U.S.C. 101 reads as follows:



3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

4.      Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of copending Application No. 16/462977 (and thereby the claims of US Pat. Application Publication No. 2019/0322794 Richter et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instant claims would practice the copending claims and vice versa.  The polyol molecular weights at the lower end of the copending claims 1 and 20 claimed range fall within the scope of the molecular weights of the instant claims, including the instant claim 6.  The aromatic polyester blocks of copending claim 16 mostly falls within the scope of the instant claim 2.  Copending claim 17 falls within the scope of the instant claim 3.  Copending claims 18 and 19 fall within the scope of the instant claims 4-5.  Copending claim 21 falls within the scope of the instant claim 7.  The ratio of copending claim 22 gives the ratio of the instant claim 8.  The particulars of the copending claimed  polyester polyols, the molecular weights of the copending claimed polyester polyols, the ratio of chain extender to polyol of copending claim 22, and the fact that each molecule of diol requires a molecule of diisocyanate to create thermoplastic polyurethane necessitates that the thermoplastic polyurethanes of the copending claims have the instantly claimed amounts of hard segments of the instant claims 1 .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.      Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A.     The claims now recite “functionality molecular weight Mw”.  There is no basis in the originally filed specification for the newly recited “functionality molecular weight Mw”.  In 

7.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.      Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is not clear what is required by the newly claimed “functionality molecular weight Mw”.  The examiner can find no reference to “functionality molecular weight Mw” in the instant specification or in the polymer literature.  The examiner has never seen a reference to “functionality molecular weight Mw”.  It is not clear what is intended by the newly recited  “functionality molecular weight Mw” due to the lack of definition thereof in the instant specification or the polymer literature.  It is not clear if it merely means “molecular weight” or if it is intended to be synonymous with “equivalent weight”, e.g. the molecular weight per functional group.  The scope of the claims is therefore not clear. 

The instantly claimed molecular weights will be taken as encompassing any type of average molecular weight for the purposes of examination.

B.     It is unclear what is intended by “molecular weight Mw” and “functionality molecular weight Mw”  of the instant claims 1, 6, 12, and the claims dependent therefrom.  Polymeric compounds are necessarily mixtures of molecules of different molecular weights.  No real polymer has a polydispersity of exactly one.  Polymer molecular weights are therefore necessarily average molecular weights.  The average molecular weights are expressed as different types of average molecular weights, including number, weight, z, and viscosity average molecular weights.  See Odian, George, Principles of Polymerization, Third Edition, John Wiley & Sons, Inc., 1991, pages 19-24 in its entirety for the descriptions of the various types of polymer molecular weights.
The instant specification, page 4, lines 4-8 is noted.  However, it appears that “Mw” is an abbreviation and is not intended to mean “weight average molecular weight”.  It is further noted that OH number (mg KOH/g polymer) = (56.106 g KOH/mole * 1000 mg/g * number of OH groups per molecule)/molecular weight.  Without knowing the type of OH number, e.g. one based on weight average molecular weight, one based on number average molecular weight, or one based on some other type of average molecular weight, it remains unclear what type of polymer molecular weight is required of the instant claims.  See US Pat. No. 4555536 Maki et al., column 2, lines 40-41 noting the “weight average hydroxyl value” which would give a weight average molecular weight from the applicant’s above noted calculation.  See US Pat. No. 5352508 Cheong, column 2, lines 66-67 noting the “number average hydroxyl value” which 

The instantly claimed molecular weights will be taken as encompassing any type of average molecular weight for the purposes of examination.

The molecular weights of the instantly claimed chain extenders are not subjects of this rejection.  The instantly claimed chain extender molecular weights are too small to be polymers and the chain extenders are not described as polymers.  See page 5, lines 5-44 of the instant specification.

9.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB Pat. No. 1447644 Aitken et al. with US Pat. No. 8507633 Henze et al. being cited as the English language equivalent of WO 2007/118827, noting “WO2007/118827” on the cover.

The instant specification, page 3, lines 10-15 cites WO 2007/118827 as describing how to calculate the instantly claimed hard segment content.  US Pat. No. 8507633 Henze et al. is the English equivalent of WO 2007/118827.  The abstract describes the equation for determining the hard segment content of the polyurethane.  Note that “rigid” is probably better translated as “hard”.  Note “Hart” of “Hartphasenanteil” of the WO document which translates to “hard”.  In any event, “hard” and “rigid” are equivalent for the purposes of the segments within the polyurethane.

Aitken discloses a polyester diol made from the adipic acid, phthalic anhydride, and ethylene glycol and amounts thereof of their Table 1 of page 3, particularly Polyester E.  This polyester contains approximately 50 wt.% of phthalic anhydride blocks which falls within the scope of the instantly claimed amounts of aromatic polyester block (B1) of the instant claim 2.  The phthalic anhydride/ethylene glycol polyester moieties of Polyester E are expected to be about proportional to the amount of phthalic anhydride.  These phthalic anhydride/ethylene glycol polyester moieties within the polyester polyol of Aitken fall within the scope of the instant claims 3, 4, and 5.  Polyester E of Aitken is a diol because it is made of only difunctional reactants and has the very low acid value of 1.4 mg KOH/g.  The OH value of Polyester E of Aitken is 111.5 mg KOH/g.  This gives a molecular weight of (56.106 g KOH/mole * 1000 mg/g * 2 OH groups per molecule)/ OH number (mg KOH/g) = 112212/111.5 = 1006.4 g/mole, as is 

Aitken, page 4, Table 2, Example 4 reacts 298.5 parts by weight of Polyester E, 252 parts by weight total of MDI, i.e. bis(4-isocyanatophenyl)-methane, which is aromatic diisocyanate of the instant claim 17, and 1,4-butane diol.  The 1,4-butane diol falls within the scope of the chain extender of the instant claims, including the instant claim 7.

The ratio of 1,4-butane diol, i.e. the chain extender of Aitken to the Polyester E of Aitken is 0.5016 mole/0.2966 mole which is 1.69/1 which falls within the scope of the instant claim 8.

The polymeric polyols of Aitken are necessarily mixtures of polyester polyols which differ in molecular weight as evidenced by the definition of “average molecular weight” in polymer chemistry, the amounts of monomers, number of OH groups, noting that some molecules have terminal acid groups as indicated by the small acid value of Aitken’s Polyester E, and the sequences of monomers.  Therefore, any small fraction of the Polyester E of Aitken can be considered to be the polyesterol of the instant claim 9.  The portion of Aitken’s Polyester E having one OH group and one terminal acid group that gives the acid value of Aitken’s Polyester E falls within the scope of the polyesterol of the instant claim 9 for example.

The MDI, i.e. bis(4-isocyanatophenyl)-methane of the polyurethane of Aitken discussed above is an aromatic diisocyanate which falls within the scope of the instant claim 10.  

From the equation of the abstract of Henze, the hard segment content of the polyurethane of Aitken, page 4, Table 2, Example 4 is:

Hard segment content = {((45.2 g 1,4-butane diol/ 90.12 g/mole) * 250.25 g MDI/mole + 45.2 g 1,4-butane diol)/ 597.3 grams of polyurethane forming reactants} * 100% = 28.58 % which falls within the scope of the instant claims including the instant claims 1 and 11.

By the above equation being applied to Aitken’s Table 2, Example 6, it is clear that the exemplified hard segment content of Example 6 is about 32.36% which falls within the scope of the instant claim 18.

It is clear that the polyurethane of Aitken, page 4, Table 2, Example 4 is a thermoplastic polyurethane because it is soluble as evidence of its ability to form a “solution”.  This requires that the polyurethane is thermoplastic.  Thermoset polyurethanes would not form a solution because of the degree of crosslinking required to make them thermoset.  Furthermore, all of the components that make the polyurethane of Aitken, page 4, Table 2, Example 4 are difunctional or monofunctional, noting the methanol and any polyester that contains only 1 OH group.  These difunctional reactants necessarily give a thermoplastic polyurethane.

“[C]onverting” of the instant claims is taken as meaning “reacting” because converting converts the instantly claimed reactants to the final polyurethane.  The reaction of Aitken, page 4, Table 2, Example 4 therefore falls within the scope of the instantly claimed “converting”.

The forming of the polyurethane of Aitken, page 4, Table 2, Example 4 as discussed at Aitken, page 3, second column, lines 29-36 falls within the scope of “producing a shaped body from the thermoplastic polyurethane” of the instant claim 12.  The above discussed production of the polyurethane of Aitken, page 4, Table 2, Example 4 meets step (a) of the instant claim 12.  The film formation of Aitken is from solution which falls within the scope of the instant claim 13, “or from solution”.

The resulting film of the polyurethane of Aitken, page 4, Table 2, Example 4 is the shaped body of the instant claim 14.  It is the examiner’s position that the film of the polyurethane of Aitken, page 4, Table 2, Example 4 is a “consumer article” of the instant claim 15. 

One could adhere the elastomeric (Aitken, claim 8) polyurethane of Aitken, page 4, Table 2, Example 4 to a cell phone, which is a computer, or a laptop computer to absorb impact and protect the phone or laptop computer from damaging forces.  The film of the elastomeric (Aitken, claim 8) polyurethane of Aitken, page 4, Table 2, Example 4 therefore falls within the scope of the computer or phone part of the instant claim 16.  The instant claim 16 does not recite sufficient limitations of the computer or phone part to exclude the film of Aitken which is discussed above.



The polyurethane of Table 2, Example 6 has an elongation at break of 366% according to Aitken’s Table 3, Example 6, which falls within the scope of the instant claim 20.


Response to Arguments

12.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 4 above:

In their response of 12/31/20:

The applicant argues “The office action relies on an inherency position1 to assert that the purported overlap of polyester polyols and chain extender ratios necessarily leads to the claimed hard segments (< 75%), though no evidence for this assertion is provided merely from the claims alone.
Richter’s description is not available to reject the claims, and it is respectfully submitted that procedural aspects of either the present application or Richter are being relied upon to reject the claims. The ODP rejection is thus believed to be unsustainable.”  The above rejection clearly states “The particulars of the copending claimed  polyester polyols, the molecular weights of the copending claimed polyester polyols, the ratio of chain extender to polyol of copending claim 22, and the fact that each molecule of diol requires a molecule of diisocyanate to create 
The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  This rejection is therefore maintained.

13.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 8.A. and 8.B. above:

In their response of 12/31/20:




14.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 11 above:

In their response of 12/31/20:

The applicant argues “Thus, the claimed TPU may have a hardness of > 75 Shore D, a modulus of elasticity of > 2000 MPa at room temperature, and/or an elongation at break of > 300%, as described in ¶ [0007] of the present application.”  The examiner notes “may”.  This indicates that these argued properties are not required of the instant claims which do not specify these properties.  These argued properties are materially affected by many other considerations including molecular weight and identity of the “soft phase” and molecular weight of the final TPU.  This argument is therefore not commensurate in scope with the instant claims.
The applicant argues “The polyol used in the claimed TPU can already contain block structures, as described in the examples of the present application, which in turn can result in a specific structure of the TPU obtained.”  The argued “can” is particularly noted.  These argued limitations are not required by the claims.  This argument is therefore not commensurate in scope with the instant claims.
The applicant argues “Typically, hard thermoplastic polyurethanes have a hard segment content of at least 75%, and these are obtained by reaction of isocyanates and chain extenders, for example hexane-1,6-diol or cyclohexane-1,4-dimethanol. These materials have high hardness 

Regarding the meaning of < 75% of the hard segment, ¶ [0018] of the present application cites to WO 2007/118827 A1 (Henze WO), i.e., the international stage of US 8,507,633 (Henze US). Henze US indicates at col. 1, 11. 14 to the rigid (here, equivalent to “hard”) phase fraction is defined by the following formula:
                                     
                                     k
Rigid phase fraction = {Σ    [(mKVx / Mkvx) * MtSO + *mkvx]} /mges
                                   x=1


wherein Mkvx is the molar mass of the chain extender, x, in g/mol, mkvx is the mass of the chain extender, x, in g,  Mtso is the molar mass of the isocyanate used in g/mol, mges is the total mass of all starting materials in g, and k is the number of chain extenders. Therefore, the rigid/hard phase fraction is the moles of chain extenders multiplied by the molar mass of the 

It is clear from the discussions of the above rejection and the applicant’s arugments above, particularly their discussion of the equation for the hard segment fraction, that the prior art exemplifies thermoplastic polyurethanes falling within the scope of those of the instant claims.  There is no probative evidence to the contrary.  See MPEP 2145 regarding attorney argument.

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  The above rejection is therefore maintained.

15.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

16.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762